            Case 1:19-cv-06441-LJL Document 78 Filed 09/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             9/15/2021
                                                                       :
TRUSTEES OF THE NEW YORK CITY DISTRICT                                 :
COUNCIL OF CARPENTERS PENSION FUND,                                    :
WELFARE FUND, ANNUITY FUND, and                                        :
APPRENTICESHIP, JOURNEYMAN RETRAINING, :                                   19-cv-6441 (LJL)
EDUCATIONAL AND INDUSTRY FUND, TRUSTEES :
OF THE NEW YORK CITY CARPENTERS RELIEF                                 :       ORDER
AND CHARITY FUND, and THE NEW YORK CITY                                :
AND VICINITY CARPENTERS LABOR-                                         :
MANAGEMENT CORPORATION,                                                :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
                  -v-                                                  :
                                                                       :
NYC FLOORING L.L.C., KNF RENOVATIONS, LLC, :
SALVATORE MARZELLA, FRANK LIOY, SHERIE :
LIOY, and DENA PATTAKOS,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiffs Trustees of the New York City District Council of Carpenters Pension, Welfare,
and Annuity, Apprenticeship, Journeyman Retraining, Educational and Industry Funds are
employer and employee trustees of multiemployer labor-management trust funds governed by
the Employee Retirement Income Security Act (“ERISA”). Plaintiffs brought this action
alleging that the trusts were owed delinquent contributions by Defendants.
        On October 28, 2020, counsel for Defendants filed a proposed order for withdrawal. Dkt.
No. 57. On November 19, 2020, the Court granted counsel’s motion. At a subsequent
conference held on November 23, 2020, the individual defendants appeared pro se, but NYC
Flooring L.L.C. and KNF Renovations did not appear. On February 16, 2021, Plaintiff moved
for an entry of a default judgment against Defendants NYC Flooring L.L.C. and KNF
Renovations pursuant to Federal Rule of Civil Procedure 55(b)(2). Dkt. No. 71. Plaintiff filed
certificates of service of NYC Flooring L.L.C. and KNF Renovations on February 23, 2021.
Dkt. Nos. 76, 77.
        Pursuant to the Court’s authority under Federal Rule of Civil Procedure 55, the Court has
examined Plaintiff’s motion for default judgment and the complaint, Dkt. No. 1. The Court is
satisfied that the allegations of the complaint—if taken as true—would establish liability as to
NYC Flooring L.L.C. and KNF Renovations. Because NYC Flooring L.L.C. and KNF
Renovations have failed to appear despite having been served, it is hereby ORDERED that a
          Case 1:19-cv-06441-LJL Document 78 Filed 09/15/21 Page 2 of 2




default judgment is entered against Defendants NYC Flooring L.L.C. and KNF Renovations as
to liability on Plaintiffs’ claims.
         Parties are directed to appear for a telephonic status conference on October 7, 2021 at
2:00 p.m. Parties are directed to dial 888-251-2909 and use access code 2123101. The Clerk of
Court is respectfully directed to close the motion at Dkt. No. 71.

       SO ORDERED.

Dated: September 15, 2021                           __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                2
